                                                 IN THE UNITED STATES BANKRUPTCY COURT
                                                  FOR THE NORTHERN DISTRICT OF ALABAMA

  Fill   1n   this 1nformat1on to 1dent1fy ;our case
                                                                                                                      Check if this is an amended plan              0
                                                                                                                       Amends plan dated:
 Debtor 1         CONSUELO NE'NELL                                                                                                             -------
                      Name : First Middle Last



 Debtor 2
(Spouse,ff fding)     Name: First Middle Last




 Case number           19-04509-DSC-13
Of known)




Chapter 13 Plan

                       Notices

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate
            that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative orders, and judicial
            rulings may not be confirmable.

                      In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders that
                      provision ine"ective.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                      You should read this plan carefuHy and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have an attorney,
                      you may wish to consult one.

                      If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at least
                      7 days before the confirmation hearing, unless otherwise ordered. The Bankruptcy Court may confirm this plan without further notice if no
                      objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of claim must be filed in order to be paid under this
                      plan.

                      The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)' failure to check a box
                      that applies renders that provision ineffective.
                  D     The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in a partial payment or no
                        payment at all to the secured creditor.
                  D     The plan requests the avoidance of a judicial lien or non possessory, nonpurchase money security interest, as set out in Part 3, §
                        3.4.
                  D     The plan sets out nonstandard provision(s) in Part 9.



                           Plan Payments and Length of Plan



2.1 Debtor(s) will make regular payments to the trustee as follows:


              $       224.00                      per Bi-weekly                for 60                        months

Debtor(s) shall commence payments within thirty (30) days of the petition date.

2.2 Regular payments to the trustee wiH be made from future income in the following manner (check all that apply):

         D     Debtor(s) will make payments pursuant to a payroll deduction. Debtor(s) request a payroll deduction be issued to:



         0     Debtor(s) will make payments directly to the trustee.

         D     other           (specify method of payment)
                                                             ------------------------------------------------------
                                                                                 Chapter 13 Plan                                                                 Page 1 ofS



         Case 19-04509-DSC13                             Doc 15      Filed 11/06/19 Entered 11/06/19 14:40:32                                    Desc Main
                                                                    Document     Page 1 of 6
Debtor(s): CONSUELO NEWElL                                                     Case number:         19-04509-DSC-13                                      Eti(01/01/2019)



2.3 Income tax refunds and return. Check one.

      0    Debtor(s) will retain any income tax refunds received during the plan term.

      O    Debtor{s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and wiH tum
           over to the trustee income tax refunds received during the plan term, if any.

      0    Debtor(s) will treat income tax refunds as follo'NS:



      0    Debtor(s) believe they are not required to file income tax returns and do not expect to receive tax refunds during the plan term.



2.4 Additional Payment Check all that apply.

      0    None. If "None" is checked, the rest of§ 2.4 need nat be completed or reproduced.

2.5 Adequate Protection Payments.

      Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The secured creditor must file a proof of daim
      in order to receive payment. Unless otherwise ordered, adequate protection payments through the trustee shall be made as funds are available after
      the proof of claim is properly filed.




                 Treatment of Secured Claims



3.1   Maintenance of payments and cure of defaults, if any, on long-term secured debts. Check one.

       0   None. If "None· is checked, the rest of§ 3. 1 need not be completed or reproduced.


3.2 Request for valuation of security, daim modification, and hearing on valuation. Check one.

      0    None. If "None" is checked, the rest of§ 3. 2 need not be completed or reproduced.


3.3 Secured claims excluded from 11         u.s.c. § 506 and fully secured claims.              Check one.

      0    None. If "None" is checked, the rest of§ 3. 3 need not be completed or reproduced.

      0    The claims listed below:
                  1. were incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired
                     for the personal use of Debtor(s), or
                  2. were incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value, or
                  3. are fully secured.
           These daims wiU be paid in fuU under the plan with interest at the rate stated below. These payments will be disbursed by the trustee as
           specified below. Unless otherwise ordered, the status and amount stated on a proof of daim or amended proof of daim controls over any
           contrary amount listed below as to the estimated amount of the creditor's total daim, but the interest rate is controlled by the plan.

           The holder of any daim listed below will retain the lien until the earlier of:

                (a) payment of the underlying debt determined under nonbankruptcy law, or

                (b) discharge under 11 U.S. C.§ 1328(a), at which time the lien will terminate and be released by the creditor.

                                            Monthly        Estimated
                                                                                                                                      Monthly Fixed    Monthly Fixed
                                           Adequate        Amount of                                          Value of     Interest
                Name of Creditor                                                      Collateral                                       Payment to       Payment to
                                           Protection       Creditor's                                        Collateral     Rate
                                                                                                                                        Creditor          Begin
                                            Payment        Total Claim

           Credit Acceptance
                                          $110.00         :~>11 , 099.00   2009 Kia Optima                   $5,924.00     5     % $262.00            May, 2020
           Corporation


3.4 Section 522(f) judicial lien and non possessory, nonpurchase money ("Non-PPM") security interest avoidance. Check all that apply.

      0    None. If "None" is checked, the rest of§ 3. 4 need not be completed or reproduced.




                                                                            Ot~pter   13 Plan                                                                     ~ge   2 of5


       Case 19-04509-DSC13                        Doc 15        Filed 11/06/19 Entered 11/06/19 14:40:32                                         Desc Main
                                                               Document     Page 2 of 6
Debtor(s):     CONSUELO NEWFLL                                              Case number.   19-D4509-DSC-1 3                      Eti (01/01/201 9)


     D        None. If "None· is checked, the rest of§ 5.3 need not be completed or reproduced.

     D       This plan proposes to pay interest at an annual rate of               % on aUowed nonpriority unsecured daims.
                                                                       ---
5.4 Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.

     0       None. If "None" is checked, the rest of§ 5.4 need not be completed or reproduced.


5.5 Other separately classified non priority unsecured claims. Check one.

     0       None. If "None" is checked, the rest of§ 5.5 need not be completed or reproduced.




                  Executory Contracts and Unexpired Leases


6.1 The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured. Check one.

      0      None. If "None" is checked, the rest of§ 6.1 need not be completed or reproduced.


6.2 The executory contracts and unexpired leases listed below are rejected. Check one.
      0      None. If ' None" is checked, the rest of§ 6. 2 need not be completed or reproduced.



                   Sequence of Payments



7.1 Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments set
    forth in the administrative order for the division in which this case is pending.




                  Vesting of Property of Estate



8.1 Property of the estate will vest in Debtor(s) (check one):

      0      Upon plan confirmation.

      0      Upon entry of Discharge.



1ff1              Nonstandard Plan Provisions


      0   None. If "None· is checked, the rest of Part 9 need not be completed or reproduced.




                                                                         01apter 13 Plan                                                 Page 4 of5


       Case 19-04509-DSC13                        Doc 15       Filed 11/06/19 Entered 11/06/19 14:40:32                       Desc Main
                                                              Document     Page 3 of 6
Debtor(s):    CONSUELO NEWELL                                                   Casenumber:      1~509-DSC-13                                         Eti (01/01/2019)



3.5 Surrender of collateral. Check one.

      0      None. If ·None" is checked, the rest of§ 3. 5 need not be completed or reproduced.




'diM                 Treatment of Fees and Priority Claims


4.1 General.

Trustee's fees 1Nill be paid in full. Except as set forth in§ 4.5, allowed priority claims also 1Nill be paid in full, 1Nithout interest.



4.2 Chapter 13 case filing fee. Check one.
      0      Debtor(s) intend to pay the Chapter 13 case filing fee through the plan.

      D      Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court


4.3 Attorney's fees.

      The total fee requested by Debtor(s)' attorney is$ 3,000.00                 The amount of the attorney fee paid prepetition is$ 0.00

      The balance of the fee owed to Debtor(s)' attorney is$ 3,000.00               , payable as follows (check one):

      0      $600.00          at confirmation and$ 200.00                 per month thereafter until paid in full, or

      D      in accordance with any applicable administrative order regarding fees entered in the division where the case is pending.



4.4 Priority claims other than attorney's fees and domestic support obligations. Check one.

      0       None. If ·None" is checked, the rest of§ 4.4 need not be completed or reproduced.


4.5 Domestic support obligations. Check one.

      0       None. If ·None" is checked, the rest of§ 4.5 need not be completed or reproduced.




                   Treatment of Nonprlorlty Unsecured Claims



5.1 Non priority unsecured claims not separately classified.
     Allowed nonpriority unsecured claims that are not separately classified 1Nill be paid pro rata.


5.2 Percentage, Base, or Pot Plan. Check one.
      D      100% Repayment Plan. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.

      0      Percentage Plan. This plan proposes to pay         5        % of each allowed nonpriority unsecured claim.

      D      Pot Plan. This plan proposes to pay $                              , distributed pro rata to holders of allowed nonpriority unsecured claims.
                                                       -------
      0      Base Plan. This plan proposes to pay $
                                                        ----,--
                                                                            to the trustee (plus any tax refunds, lawsuit proceeds, or additional
             payments pursuant to§§ 2.3 and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, if any, after
             disbursements have been made to all other creditors provided for in this plan.




5.3 Interest on allowed nonpriority unsecured claims not separately classified. Check one.




                                                                             Chapter 13 Plan                                                                  Page 3 of5


       Case 19-04509-DSC13                         Doc 15         Filed 11/06/19 Entered 11/06/19 14:40:32                                    Desc Main
                                                                 Document     Page 4 of 6
Debtor(s):   CONSUELO NEWELL                                           Case number:    19-04509-DSC-13                              Eti (01/01/2019)




                Signatures


Signature(s) of Debtor(s) (required):



       x     /s/Consuelo Newell
                                                                       Date     Nov 6, 2019




                                                                       Date




Signature ot Attorney for Debtor(s):      x    Is/Anita Terry Tye                                        Date   Nov 6, 2019


     Name/Address/Telephone/Attorney for Debtor( s ):


     Anita Terry Tye/Penick Law Firm, P.C.
     P.O. Box 967
     Birmingham, AL 35201
     (205) 326-0555




By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of the
provisions in this Chapter 13 plan are identical to those contained in this district's Local Form, other than any nonstandard provisions included
in Part9.




                                                                    Olapter 13 Plan                                                         Page 5 of5


       Case 19-04509-DSC13                    Doc 15     Filed 11/06/19 Entered 11/06/19 14:40:32                             Desc Main
                                                        Document     Page 5 of 6
  Consuelo Newell                                                                     Chapter
  SSN: XXX-XX-5888                                                  Case No.: 19-04509-DSC-13


                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the above and foregoing" Chapter 13 Plan" has been served   _
  upon the Chapter 13 Trustee and the Matrix, by electronic filing and/or by placing same in the
  U.S. Mail, properly addressed and postage prepaid, on this the 6th Day ofNovember, 2019.




                                                     Is/Anita Terry Tye
                                                     Anita Terry Tye, Attorney for Debtor
                                                     PENICK LAW FIRM, P.C.
                                                     P.O. Box967
                                                     Birmingham, Alabama 35201
                                                     (205) 326-0555




Case 19-04509-DSC13        Doc 15    Filed 11/06/19 Entered 11/06/19 14:40:32           Desc Main
                                    Document     Page 6 of 6
